       Case 2:19-cr-00448-DLR Document 53 Filed 08/10/20 Page 1 of 3



 1
     MICHELLE PASCUCCI, Trial Attorney (Mass. Board of Bar Overseers #690889)
 2
     Michelle.Pascucci@usdoj.gov
 3   BRITTAIN SHAW, Trial Attorney (DC Bar #472990)
     Deborah.Shaw@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5
     1400 New York Avenue NW
 6   Washington, DC 20005
     202-262-9019 (Pascucci)
 7
     Attorneys for the United States
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America                      Case No. CR-19-00448-PHX-DLR-2
12
     vs.                                              JOINT MOTION TO CONVERT
13                                                   RULE 11 HEARING TO A STATUS
                                                             CONFERENCE
14   James B. Panther, Jr.,
     a/k/a “James Suqui” and “James
15   Suquilanda,”
16
             Defendant.
17
18
            The undersigned parties, by their respective attorneys, hereby submit this motion to
19
     convert the Rule 11 hearing currently scheduled for September 11, 2020 to a status
20
     conference and an accompanying proposed order for the Court’s consideration.
21
             On May 4, 2020, the parties notified the Court of the defendant’s intent to enter a
22
     plea of guilty. On July 14, 2020, the parties jointly sought a continuance of the Rule 11
23
     plea hearing and trial, then scheduled for July 21, 2020, and August 4, 2020, respectively.
24
     On July 15, 2020, the Court entered an order moving the plea hearing to September 11,
25
     2020, and the trial to October 6, 2020.
26
            Since the date of filing, the government has continued reviewing electronic
27
     materials in its possession. In addition, the government is processing and reviewing
28
       Case 2:19-cr-00448-DLR Document 53 Filed 08/10/20 Page 2 of 3




 1   physical materials located at the United States Attorney’s Office for the Southern District
 2   of Florida that are related to another case and which may contain information discoverable
 3   in the instant matter. The government is diligently analyzing all of the above files for any
 4   additional discoverable materials and information, which it intends to make available to
 5   the defendant. Given that the government’s review is ongoing and, in particular, that the
 6   government’s ability to physically review the off-site materials is limited by constraints
 7   arising from the COVID-19 pandemic, the parties request that this Court convert the Rule
 8   11 hearing currently scheduled for September 11, 2020 to a status conference to apprise
 9   the Court of any additional updates and discuss setting a date for the plea hearing and trial.
10
11
12   Respectfully submitted,
13
14   FOR PLAINTIFF                                     FOR DEFENDANT
     UNITED STATES OF AMERICA                          JAMES B. PANTHER, JR.
15
16
17
18   By:    s/Michelle Pascucci                        By:    s/Dennis Burke______
            Michelle Pascucci, Trial Attorney                 Dennis Burke, Esq.
19
            Brittain Shaw, Trial Attorney                     Mark Kokanovitch, Esq.
20
21
22
23
24
25
26
27
28
                                                 -2-
       Case 2:19-cr-00448-DLR Document 53 Filed 08/10/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that, on August 10, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to counsel of
 3   record.
 4
 5                                             Respectfully submitted,

 6                                      BY:    /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
